Citation Nr: 0934921	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to nonservice-connected pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served in the United States Naval Reserve from 
October 1961 to November 1963.  He also served on active duty 
for training (ACDUTRA) from April 16, 1962, to April 30, 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  A December 2005 rating decision denied 
service connection for bilateral mixed hearing impairment and 
tinnitus, and a December 2005 administrative determination 
denied entitlement to nonservice-connected pension benefits.  
The Veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant had ear disease and hearing problems that 
preexisted service.

3.  The medical evidence does not show that the appellant's 
preexisting ear disease and hearing problems chronically 
worsened or increased in severity during service.  

4.  The medical evidence does show that the appellant had a 
disease or injury during his period of ACDUTRA to which any 
current ear disorder other than his preexisting ear disease 
and hearing problems could be related.

5.  The appellant did not serve on active service during a 
period of war.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.102, 3.303, 3.304, 
3.306, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303. 3.304, 3.306 (2008).

3.  The basic eligibility requirements for entitlement to 
nonservice-connected pension benefits have not been met.  38 
U.S.C.A. §§ 101, 1501, 1502, 1521 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  

Prior to the initial adjudication of the appellant's claims 
in December 2005, a letter dated in May 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letter advised the 
appellant of the information necessary to substantiate the 
claims and of his and VA's respective obligations for 
obtaining different types of evidence.  The appellant was 
informed of the specific types of evidence he could submit, 
which would be pertinent to his claims, and advised to send 
any medical reports that he had.  He was also informed that 
it was ultimately his responsibility to support the claims 
with appropriate evidence.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present case, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that a November 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the November 
2006 letter, the RO readjudicated the appellant's claims in a 
September 2007 statement of the case (SSOC).  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board concludes below that the appellant is not entitled 
to service connection for bilateral hearing loss and tinnitus 
or to nonservice-connected pension benefits.  Thus, any 
questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and 
service personnel records as well as all identified and 
available VA medical records and private medical records are 
in the claims file.  His records from the Social Security 
Administration (SSA) have also been obtained and associated 
with the claim file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board does acknowledge that the appellant has not been 
afforded a VA examination in connection with his claims for 
service connection for bilateral hearing loss and tinnitus.  
However, the Board finds that such an examination is 
unnecessary in this case because those claims must be denied 
because of a lack of evidence of any in-service complaints, 
treatment, or diagnosis of hearing loss or tinnitus.  VA has 
obtained all available service treatment records and service 
personnel records, and none of those records are suggestive 
of noise exposure or other pertinent injury in service.  The 
Board concludes that an examination is not needed in this 
case because the only evidence indicating the appellant 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of 
Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"). See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims.

Concerning the appellant's claim for nonservice-connected 
disability pension benefits, the claim must be denied because 
the basic eligibility criteria have not been met.  The Board 
notes that the duty to assist is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will 
refrain from providing assistance in obtaining evidence where 
the claimant is ineligible for the benefits sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R. § 3.159(d).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

VA has further assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claims.   For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995). To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease." 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

However, the advantage of certain evidentiary presumptions, 
provided by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA). 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway, 13 Vet. 
App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim." (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the claimant to show that he or she became disabled from 
an injury or disease incurred in line of duty during ACDUTRA 
or from an injury incurred in line of duty during INACDUTRA.

Preliminarily, the Board notes that the appellant is not 
considered a "veteran" for VA purposes in this case.  In 
this regard, the Board notes that the term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service...." 38 U.S.C.A. § 
101(2); see also 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 38 U.S.C.A. § 101(24).  In this 
case, the appellant's service records do not show that he 
ever served on active duty.  Instead, he served in the Naval 
Reserve and had 14 days of ACDUTRA.  In addition, the Board 
observes that the appellant does not have any service-
connected disabilities. As such, he has not established that 
he became disabled from a disease or injury incurred or 
aggravated in line of duty during ACDUTRA or that he became 
disabled from an injury incurred or aggravated in line of 
duty during INACDUTRA.  Therefore, none of the appellant's 
periods of ACDUTRA or INACDUTRA would qualify as periods of 
"active military, naval, or air service." 38 U.S.C.A. § 
101(24); McManaway v. West, 13 Vet. App. 60, 67 (1990) 
(vacated on other grounds sub nom. McManaway v. Gober, 4 Fed. 
Appx. 821 (Fed. Cir. January 22, 2001), citing Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, "if a 
claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and the claimant does not achieve veteran status for 
purposes of that claim." See also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  
Therefore, the appellant is not a "veteran," for VA 
purposes and cannot be afforded the evidentiary presumptions 
offered to assist "veterans" with their claims.

At the outset, the Board notes that the appellant's post-
service treatment records demonstrate a history of ear 
disease and hearing problems since early childhood.  As 
explained above, the presumption of soundness does not apply 
in this case.  Thus, even though the appellant's ear disease 
and hearing problems were not documented at his October 1961 
induction examination, such conditions are recognized as 
having existed prior to service.  

Moreover, the appellant's service treatment records are 
negative for any complaints, diagnosis, or treatment of 
hearing loss, tinnitus or other ear problems.  In fact, an 
April 16, 1962, ACDUTRA examination found his ears and drums 
to be normal, and he denied having a medical history of ear 
trouble.  Shortly thereafter, at an April 30, 1962 annual 
examination, the appellant again denied having a medical 
history of ear trouble.  There is also no evidence that the 
appellant suffered acoustic trauma or otherwise incurred a 
disease or injury in service.  In fact, the appellant has not 
made any allegations of acoustic trauma in any of his 
submissions or written statements.  In addition, the 
appellant did not seek treatment immediately following his 
military service or for many years thereafter.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). Thus, the appellant's service treatment records do not 
show that his preexisting ear disease or hearing problems 
worsened or increased in severity or that there is any 
disease or injury in service to which another current ear 
disorder could be related.  

The Board does acknowledge the appellant's assertion that he 
was seen on several occasions for ear complaints in service.  
In particular, he claims that the earliest treatment was in 
1961 while he was attached to Company A at Camp Dewey in 
Great Lakes, Illinois.  The appellant, as a lay person, can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005). Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed.Cir. 2006).  However, there is no 
documentation of such treatment in service, and as previously 
noted, examinations in service noted that he specifically 
denied having any ear trouble.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (determination by the Board that lay statements 
are of slight probative value is completely within the 
Board's discretion); Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Moreover, there is 
no evidence that the appellant was on ACDUTRA or INACDUTRA at 
the time of such alleged treatment.  
.
Post-service medical records do show that that the appellant 
later underwent left ear surgeries in 1975 and 1979.  In 
January 1992, it was also noted that the appellant had a very 
severe principally conductive bilateral hearing loss.  
Private medical records dated in January 1997 further 
document diagnoses of bilateral severe mixed hearing loss and 
chronic middle ear disease, and SSA records reflect that the 
appellant has received disability benefits since December 
1992 due in part to his hearing loss.  Nevertheless, none of 
the appellant's post-service medical records show that his 
preexisting ear disease or hearing problems were aggravated 
by service.  Nor do they show that he currently has any other 
ear disorder that is directly related to service.  

Based on the foregoing, there is no medical evidence showing 
that the appellant's preexisting ear disease and hearing 
problems were aggravated by service or that there was a 
disease or injury in service to which any other current ear 
disorder could be related.  Therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claims for service connection for bilateral hearing loss and 
tinnitus.  

The Board is mindful of the appellant's statements regarding 
the etiology of his ear problems.  The appellant can attest 
to factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he experiences 
certain symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the appellant as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the etiology of his 
disabilities are not competent.  Espiritu, 2 Vet. App. at 
495.  While the appellant is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disabilities.

In light of the foregoing, the Board concludes that service 
connection for  bilateral hearing loss and tinnitus is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).





III. Pension

The appellant contends that he is entitled to nonservice-
connected disability pension benefits.  For the following 
reasons, the Board concludes that the pension benefits claim 
must be denied as a matter of law.  

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct. 38 U.S.C.A. 
§ 1521(a) (West 2002 & Supp. 2009).  A veteran meets the 
service requirements if such veteran served in the active 
military, naval, or air service: for a period of 90 days or 
more during a period of war; during a period of war and was 
discharged or released from such service for a service-
connected disability; for a period of 90 days or more and 
such period either began or ended during a period of war; or, 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war period. 
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases. 

As a preliminary matter, the appellant alleges that he served 
in Vietnam and is therefore entitled to nonservice-connected 
pension benefits.  However, his service personnel records and 
service treatment records do not verify any period of active 
duty, nor do they show that he ever served in Vietnam.  
Instead, the records show that he served in the United States 
Naval Reserve and had 14 days of ACDUTRA in Great Lakes, 
Illinois.  While the appellant is competent to state that he 
served in Vietnam, the Board finds such statement to be 
incredible and of no probative value, given that there is no 
evidence of active duty documented in his service records.  
In fact, the National Personnel Records Center (NPRC) has 
indicated that there is no evidence to substantiate any 
service in the Republic of Vietnam.  The Board notes that 
findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. 
§ 3.203, a claimant is not eligible for VA benefits unless a 
United States service department documents or certifies his 
or her service. Soria v. Brown, 118 F. 3d at 749.

Nevertheless, the law does not require that a veteran 
actually serve in an area or theater of war.  Instead, he or 
she need only have had 90 days of active service with at 
least one day during a period of war.

As discussed above, appellant in this case did not have any 
verified period of active duty service.  Instead, he served 
in the Naval Reserve and had a 14-day period of ACDUTRA from 
April 16, 1962, to April 30, 1962.  A period of ACDUTRA may 
qualify as active military service for pension purposes if 
the evidence shows that the appellant was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty. 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  However, 
the record does not establish that he was disabled from a 
disease or injury incurred or aggravated during any of his 
service in the Naval Reserve, to include the 14-day period of 
ACDUTRA.  Indeed, the appellant does not have any service-
connected disabilities.  

Moreover, the appellant's period of ACDUTRA was not during a 
recognized war time era, nor did it begin or end during such 
an era.  In addition, the duration of this period was only 14 
days, which is less than the regulatory criterion of 90 days 
or more.  As such, the appellant does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits.

As there is no evidence that the appellant had active 
military service as defined for pension purposes, he does not 
meet the basic eligibility requirements for nonservice-
connected disability pension benefits.  Accordingly, the 
appeal is denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).  38 C.F.R. § 3.6(a) (2008).
ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to nonservice-connected pension benefits is 
denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


